Citation Nr: 1719769	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  12-14 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right wrist disability.

2.  Entitlement to service connection for a left wrist disability.

3.  Entitlement to service connection for an upper back disability.

4.  Entitlement to service connection for a right foot disability.

5.  Entitlement to service connection for a left foot disability.

6.  Entitlement to service connection for a disability manifested by dizziness.

7.  Entitlement to an initial compensable evaluation for status post right and left salpingectomy.




REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Army from February 2000 to September 2009, including service in Iraq.  The appellant was awarded the Meritorious Service Medal, the Army Commendation Medal on three occasions, the Army Achievement Medal on two occasions, and the Army Good Conduct Medal on three occasions.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The appeal is currently in the jurisdiction of the RO in Columbia, South Carolina.

The Board notes that the appellant requested a travel Board hearing in her VA Form 9, received in June 2012.  August 2014, November 2014, and February 2015 letters were sent to the appellant informing her that she had been added to the list of persons awaiting a travel Board hearing.  However, the record currently available to the Board contains no indication that a travel Board hearing has been scheduled or that the appellant had withdrawn her request.  A remand is therefore necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

As set forth above, in June 2012, the appellant requested a travel Board hearing in connection with her claims.  The record currently available to the Board indicates that the only action taken on the appellant's request for a hearing to date has been the issuance of three letters informing her that she had been added to the list of persons awaiting a travel Board hearing.  See August 2014, November 2014, and February 2015 letters.

Under applicable regulation, a hearing on appeal will be granted if an appellant, or his or her representative, expresses a desire to appear in person.  38 C.F.R. § 20.700.  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.094(a) (3), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.

In order to ensure full compliance with due process requirements, a hearing must be scheduled.  As travel Board hearings are scheduled by the RO, a remand is necessary.  See 38 C.F.R. §§ 20.700, 20.704(a).

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled, in accordance with appropriate procedures, for a hearing before a Veterans Law Judge at a local VA office.  38 U.S.C.A. § 7107.  A copy of the notice to the appellant of the scheduling of the hearing should be placed in the record, keeping in mind the 30-day advance notice requirement specified at 38 C.F.R. § 19.76.  After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals





